Exhibit 10.45

December 29, 2009

Mr. Davin A. Mackenzie

[Address]

 

  RE:   Service on AsiaInfo-Linkage Integration Committee

Dear Davin,

As we’ve previously discussed, the board of directors (the “Board”) of AsiaInfo
Holdings, Inc. (the “Company”) believes that it would be in the best interest of
the Company and its stockholders for a member of the Board to serve on an
integration committee (the “Integration Committee”) to be formed promptly
following the closing of the planned acquisition of Linkage Technologies
Investment Limited (“Linkage Technologies”). The Integration Committee will be
tasked with overseeing the integration of the Company and Linkage Technologies
into a single functioning company. The Board, in fulfilling its duties to the
Company, desires to have significant insight into, and receive regular updates
regarding, this integration process. Accordingly, the Board requests that you
serve on the Integration Committee in your role as a member of the Board, which
service will commence immediately following the formation of the Integration
Committee.

In recognition of the significant amount of time that you will need to expend in
fulfilling your duties as a member of the Integration Committee, you will
receive US$800 in additional Board fees for each hour with the annual cap of
US$120,000 that you serve on the Integration Committee. Such hourly fee will be
pro-rated on an hourly basis for any partial time during which you serve on the
Integration Committee. You acknowledge that such fees are related solely to your
service as a member of the Board, and not pursuant to any separate consulting or
other relationship with the Company or the Integration Committee. For the
avoidance of doubt, such fees will be in addition to the annual retainer and
Board and committee meeting attendance fees you currently receive with respect
to your service as a member of the Board. You will also be reimbursed for your
reasonable and actual out-of-pocket travel expenses incurred when attending
meetings of the Integration Committee.

It is the intent of the parties to this letter agreement that you continue to
qualify as an “independent director” of the Board in accordance NASDAQ Rule
5605(a) (2) and the provisions of the Board’s Corporate Governance Guidelines.

This letter agreement will become effective upon the later of the following
events: (i) the formation of the Integration Committee, and (ii) the approval of
the form and terms of this letter agreement by the Board, the Compensation
Committee of the Board and the Audit Committee of the Board, in each case in
accordance with the Board’s Corporate Governance Guidelines then in effect.



--------------------------------------------------------------------------------

Sincerely,

/s/ James Ding

James Ding Chairman of the Board of Directors

 

AGREED AND ACCEPTED:

/s/ Davin A. Mackenzie

Mr. Davin A. Mackenzie Dated: December 29, 2009